DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 13 January 2021 has been accepted and entered.
Response to Arguments
Applicant’s arguments, see remarks filed 13 January 2021, with respect to the Non-Final Rejection mailed on 14 July 2020 have been fully considered and are persuasive, in view of the presently amended claims.  The rejection of claims 60-66, 68, 80, and 82 has been withdrawn. 
Allowable Subject Matter
Claims 60-66, 68-78, 80, and 82 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 60, 68, and 80, the previously cited prior art references to Betzig et al. (US 2015/0362713 A1) and Zou et al. (US 2015/01303920 A1) do not appear to disclose or reasonably suggest the claimed limitation wherein different points on the linear image (or in a plurality of linear images) correspond to different depths within the sample, in combination with all of the other claim elements.
Claims 61-66, 69-78, and 82 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        9 February 2021